Citation Nr: 1647634	
Decision Date: 12/21/16    Archive Date: 12/30/16

DOCKET NO.  14-10 925A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUES

1.  Entitlement to an increased initial evaluation for an acquired psychiatric disability, initially characterized as depressive disorder with alcohol abuse in remission and evaluated as 30 percent disabling prior to January 6, 2015, and then characterized as posttraumatic stress disorder (PTSD) and evaluated as 50 percent disabling prior to December 21, 2015, and 70 percent disabling thereafter.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Boyd Iwanowski, Associate Counsel
INTRODUCTION

The Veteran served on active duty from October 1951 to August 1953.  He received the Combat Infantry Badge and a Purple Heart in recognition of his combat service in Korea.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire.

In July 2015, the Board remanded the increased rating claim for further development and it is now returned to the Board for further adjudication.  Also in July 2015, the Board remanded increased rating claims for the Veteran's service-connected burn scar on the left upper extremity and inguinal hernia for the RO to issue statements of the case.  A statement of the case for the left upper extremity scar was issued in December 2015.  A statement of the case for inguinal hernia was issued in May 2016.  The record does not contain timely substantive appeals for those issues and, as such, the Board no longer has jurisdiction to further consider them. 

Entitlement to a TDIU is an element of all increased rating claims.  Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  In this case, following a December 2015 supplemental statement of the case, the Veteran filed a statement indicating his belief that his combined disability rating should be 100 percent and that he is totally disabled by his service-connected disabilities.  The Board finds that the derivative issue of entitlement to TDIU has been raised, and, therefore, it has been incorporated into the issues on appeal as reflected on the title page.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.   Prior to December 21, 2015, the Veteran's acquired psychiatric disorder initially characterized as depressive disorder with alcohol abuse in remission was manifested by moderate symptomatology, to include disturbances of motivation and mood; occupational and social impairment with deficiencies in most areas or total occupational and social impairment were not shown.

2.  On and after December 21, 2015, the Veteran's acquired psychiatric disorder recharacterized as PTSD was manifested by more severe symptomatology, to include near-continuous panic or depression, difficulty adapting to stressful circumstances and inability to establish and maintain effective relationships; total occupational and social impairment was not shown.


CONCLUSIONS OF LAW

1.  Prior to December 21, 2015, the criteria for an initial disability rating of 50 percent (but no higher) for an acquired psychiatric disorder initially characterized as depressive disorder with alcohol abuse in remission and subsequently recharacterized as PTSD were met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).

2.  On and after December 21, 2015, the criteria for a disability rating in excess of 70 percent for PTSD were not met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).








      REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

VA must notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2015). 

Here, the Veteran's increased rating claim arises from his disagreement with the initial evaluation that was assigned following the grant of service connection.  Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007) (section 5103(a) notice is no longer required after service-connection is awarded).

The Board also finds that the duty to assist a claimant has been satisfied.  The Veteran's service treatment records are on file, as are post-service VA treatment records through December 2015.  In July 2015, the Board remanded the claim to update the record with the most recent VA treatment records and to give the Veteran the opportunity to provide authorization for VA to attempt to obtain any relevant private treatment records on his behalf.  The letter sent to the Veteran in July 2015 regarding records fulfilled the requirements of the Board's remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  There is no indication the Veteran is seeking or has sought private treatment for his psychiatric disability.  In addition, the record does not indicate that VA records more recent than December 2015 relate to mental health treatment.  In addition, VA examinations were conducted in June 2013, January 2015 and January 2016.  These examinations are found to be adequate in so far as they thoroughly and accurately portray the extent of the Veteran's disability and were conducted after a review of the relevant history.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that a medical opinion is adequate when it is based upon consideration of a claimant's prior medical history and examinations and describes the disability in sufficient detail so that the evaluation of the claimed disability will be a fully informed one).  

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II. Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis  of lack of usefulness and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

Pursuant to the General Rating Formula for Mental Disorders, a 30 percent rating is warranted where there is occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and normal conversation), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).   38 C.F.R. § 4.130, Diagnostic Code 9400 (2015).

A 50 percent disability rating is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereo-typed speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessive rituals which interfere with routine activities; intermittently illogical obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The symptoms recited in the criteria in the rating schedule for evaluating mental disorders are "not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In adjudicating a claim for an increased rating, the adjudicator must consider all symptoms of a claimant's service-connected mental condition that affect the level of occupational or social impairment.  Id. at 443. 

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, length of remissions, and the Veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126(a).  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination. Id.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b). 

Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)).  While not determinative, a GAF score is probative as it relates directly to the Veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 (1994).  GAF scores ranging between 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).

Turning to the evidence, the Veteran filed a claim for service connection for PTSD in February 2013.  In June 2013, he underwent a VA psychiatric examination.  The examiner determined that, at that time, the Veteran's symptoms did not meet the diagnostic criteria for PTSD under DSM-IV, but he did have Depressive Disorder NOS and alcohol abuse/dependence in remission.  It was determined these Axis I diagnoses were secondary to combat trauma.  The Veteran reported having retired in 1982 and that he had a "fine" relationship with his six children.  He reported having several friends and collecting coins as a hobby.  The Veteran stated he was not in any type of psychiatric treatment, but his primary care physician prescribed medication for sleep which helped him.  It was noted he had abused alcohol from 1953 to 1989 and had been sober for 3 years.  The Veteran's mood was anxious and depressed and he noted restless sleep due to awakenings caused by dreams.  He indicated being depressed most of the time because he was "alone."  He stated that he experienced anxiety some times and did not know why.  A GAF score of 75 was assigned.

In July 2013, the Veteran sought treatment for increased anxiety and trouble with nightmares.  He indicated waking up 2 to 3 times per month with bad dreams and stated that as he got older, he had begun thinking more of the past.  He declined mental health counseling, but was proscribed Lorazepam to use "sparingly."

In the August 2013 rating decision, the RO granted service connection for depressive disorder with alcohol abuse in remission and assigned a 30 percent initial rating based on chronic sleep impairment, anxiety, depressed mood, the requirement of medication and the GAF score of 75 which indicated no more than slight impairment in social or occupational functioning.

In February 2014, the Veteran sought medications for sleeping and his "nerves."   He noted he was not seeking specific treatment for it, but he was having trouble with being nervous and restless sleep.  He indicated that for 3 or 4 years he had experienced increased insomnia and nervousness related to service in Korea "on the front lines."  It was noted he got along well with his family.  He was alert, attentive and cooperative.  His speech was of normal rate and rhythm.  He denied hallucinations or delusions.  No unusual thought content was noted and the Veteran did not have suicidal or homicidal ideations.  He reported recent impairment of memory, although he stated his memory was ok if he wrote things down.  His fund of knowledge was noted to be above average.  His mood was stable.  A GAF score of 60 was assigned.  

In early June 2014, the Veteran indicated he would like to be assigned a mental health care provider and scheduled for an appointment.  He sought treatment for daytime anxiety.  He indicated always being aware that he is in the present moment, but that he had flash blacks and restless sleep which was improved with new medication.  In later June 2014, the Veteran had a follow-up appointment.  The Veteran indicated he still struggled on a consistent basis with PTSD nightmares and flashbacks.  Upon examination, the Veteran was noted to be alert and oriented.  His hygiene and grooming were adequate.  He maintained eye contact and his gait was steady.  His speech was at a regular rate and rhythm and non-pressured.  His mood was euthymic, although he was sad and tearful when relating his combat experiences.  His memory was grossly intact.  Thoughts were logical, linear and goal-directed.  He denied suicidal or homicidal ideation or plan.  His judgment and insight were noted to be adequate and he denied hallucinations.  Psychomotor agitation or retardation was not noted.  A GAF score of 60 was assigned.

In August 2014, the Veteran underwent another follow-up appointment.  His primary concern remained PTSD related anxiety during the daytime.  He indicated he did sleep adequately with the ongoing use of Temazepam for treatment of PTSD related insomnia.  He stated he still had nightmares and intrusive recollections regarding his military service in Korea.  As a result of the appointment, the Veteran was proscribed a medication to help relieve his daily anxiety.  Examination revealed similar observations to those in June 2014.  Again, a GAF score of 60 was assigned.
 
In an October 2014 statement, the Veteran indicated his PTSD had worsened.  As a result, in January 2015, he underwent another VA examination.  The examiner stated that although the Veteran was apparently sub-threshold for a PTSD diagnosis at the time of his June 2013 examination, he now met the full criteria for a diagnosis of PTSD under the DSM-V standard.  It was noted that PTSD caused the Veteran occupational and social impairment, although he was generally functioning satisfactorily with normal routine behavior, self-care and conversation.  The examiner identified anxiety, panic attacks more than once a week, chronic sleep impairment and mild memory loss, such as forgetting names, directions or recent events.  In addition, disturbances of motivation and mood were identified. The Veteran indicated having a lady friend whom he saw a couple times a week.  He stated their relationship was good, although he preferred to be alone much of the time.  He stated that he did not socialize as much because of his visual impairment, but felt he could connect well with people on an emotional level.  The Veteran was well-groomed and his eye contact was good.  His attitude was pleasant and appropriate.  His mood was depressed and his affect was dysphoric when discussing combat trauma.  His speech was spontaneous and at a normal rate and volume.  His thoughts were linear and logical.  He denied delusions and hallucinations.  He denied suicidal and homicidal ideation.  He noted poor memory for recent information, such as recalling what he needs to get at the grocery store.  He noted his concentration was poor and he was easily distracted.   He reported worrying about his survival and finances and that he was easily startled.  He indicated feeling alert when around people and guilty about the people he killed in Korea.  He stated being depressed at times, mostly in early evening when he worries about being able to sleep.  His motivation was "not too bad."  He reported panic attacks once to twice a week.  His sleep was poor due to awakening to nightmares every night regarding combat exposure in Korea.

In April 2015, he reported for another follow-up visit.  His medications were continued.

In July 2015, the Board remanded the claim for outstanding VA treatment records more recent than August 2014, to specifically include records from an appointment scheduled for December 29, 2014 which the Veteran had indicated via telephone in December 2014 that he was going to attend.  It appears upon review of VA treatment records through December 2015 that the Veteran was not treated on December 29, 2014, but he did attend the January 6, 2015 VA examination regarding his psychiatric condition.

A treatment record dated in October 2015 indicated further follow-up at which the Veteran indicated that without medications he was awake much of the night.  He reported having frequent flashbacks, but he did not want to see a mental health counselor.  

Following a supplemental statement of the case in December 2015 which continued a 50 percent rating, the Veteran filed a Form 21-526EZ on December 21, 2015 requesting his case be advanced on the docket due to age and indicating an increase in severity of his PTSD.  In response to this filing, the RO scheduled the Veteran for another VA examination to reevaluate the severity of his condition.

At the examination in January 2016, the Veteran indicated that he continued to live alone and saw his female friend less often than before and his six children infrequently.  He indicated having no social life or interaction and that he kept to himself.  He stated he felt increasingly bothered by people and found it difficult to be around others primarily due to his preoccupation with what he described as "constant intrusive thoughts of his combat experiences."  The Veteran indicated he had not been in treatment with a mental health care provider since his last VA examination.  He described his symptoms as worse since the last examination, to include an increased frequency of nightmares and intrusive thoughts.  He indicated such thoughts occurred daily, throughout the day.  The examiner reported the following symptoms actively applied to the Veteran's diagnosis: depressed mood, anxiety, panic attacks more than once a week, near-continuous panic or depression affecting the ability to function independently, appropriate and effectively, chronic sleep impairment, mild memory loss, flattened affect, disturbances of motivation and mood, difficulty in and inability to establish and maintain effective relationships and difficulty in adapting to stressful circumstances.  The Veteran's appearance was described as well-groomed and his eye contact was good.  His movements and speech were unremarkable.  His attitude was pleasant and appropriate, but his mood was depressed and his affect dysphoric.  His thoughts were logical and linear.  Delusions and hallucinations were denied and the Veteran did not have suicidal or homicidal ideation.  His attention and concentration was noted to be mildly deficient and he reported mild short-term memory problems.  The examiner described an increase in symptomatology since the last examination, to include increased anxiety and decreased ability to interact with others due to discomfort he felt, particularly when experiencing trauma memories.

Thereafter, the RO granted a 70 percent rating for PTSD, effective December 21, 2015, the date the Veteran filed the Form 21-526EZ.  In April 2016, the RO contacted the Veteran to see if he was satisfied with his 70 percent rating.  He indicated he believed he was.  However, in May 2016, he filed a statement indicating his belief that his total combined rating for his service-connected disabilities, to include PTSD, inguinal hernia and burn scars of the left upper extremity should be 100 percent.  He did not indicate he wished to withdraw his appeal or indicate that his psychiatric symptomatology had worsened since the January 2016 VA examination. 

Overall, the Board finds that any doubt can be resolved in the Veteran's favor to grant a 50 percent initial disability rating for his service-connected psychiatric disability on account of evidence of disturbances in the Veteran's mood as early as the June 2013 VA examination and daily anxiety and nervousness referred to in subsequent VA treatment records that appear directly caused by recollections and instructive thoughts of his combat experiences.  Arguably, anxiety and depressed mood are contemplated in the 30 percent criteria.  However, the description of the Veteran's symptoms at the January 2015 VA examination appears to the Board to be very similar to those the Veteran was already experiencing in June 2013.  Additionally, in July 2013, the Veteran sought treatment for increasing anxiety and at appointments in 2014, related his daily nervousness to his experiences in Korea.  These disturbances in mood on a daily basis support the grant of a 50 percent rating.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating. 38 C.F.R. § 4.7.  Along with this, after consideration of the evidence, any reasonable doubt remaining must be resolved in favor of the Veteran. 38 C.F.R. § 4.3.  

The record, however, does not support entitlement to a rating in excess of 50 percent prior to the January 2016 examination.  Treatment records and examination reports reflect that during this period the Veteran was oriented, had non-pressured speech with normal rate and rhythm, and had no suicidal ideations.  His thoughts were described as logical, linear, and goal-directed.  His judgment was noted to be adequate with no demonstrated impairment of impulse control.  Self-care was normal and he was well groomed on examination.  While panic attacks were reported at the Janurary 2015 examination, the frequency was once to twice per week, which is more in line with a 30 percent rating (weekly or less often panic attacks) than a 70 percent rating (near continuous panic affecting the ability to function independently, appropriately and effectively).  While depression was noted during this time period, it was described as less frequent than "near-continuous."  For example, at the January 2015 examiantion the Veteran stated he was depressed at times, mostly in the evenings when he worries about being able to sleep.  Of note, depressed mode is listed as a demonstrative symptom of a 30 percent rating and disturbance of mood is listed as a demonstrative symptom of a 50 percent rating.  There is no indication that the depression was affecting the ability to function independently, appropriately and effectively, as contemplated by a higher 70 percent rating.  The Veteran also described good relationships during this period.  Prior to January 2016, more severe symptoms such as difficulty adapting to stressful circumstances or inability to establish relationships were not shown.  

In addition, worsening from the January 2015 examination was evident.  The Veteran was more isolated and he was experiencing near continuous anxiety and depression which reportedly affected his ability to function.  Based on the absence of more severe symptom or evidence of more severe impairment, the Board finds a 70 percent disability rating is not warranted prior to December 21, 2015 when the Veteran alleged his disability had worsened.  

A 100 percent disability rating is not warranted at any point during the appeal period because total occupational and social impairment is not shown.   At each examination, the Veteran had appropriate thought content, normal speech, and no evidence of a thought disorder.  He was alert and oriented and no hallucinations, delusions, or inappropriate behavior were noted.  The Veteran denied homicidal and suicidal ideation.  He was groomed appropriately and his memory was intact.  While the Veteran had memory loss, it was described as mild, as opposed to memory loss for names of close relatives, own occupation, or own name, which is a sign of total occupational and social impairment.  Likewise, grossly inappropriate behavior as contemplated in the higher 100 percent rating was not reported or found at any examination.  He denied and did not present any signs of psychotic thought content/process problems.  Given the above, the Board finds that the evidence of record clearly reflects occupational and social impairment that is less than total.  As such, a higher 100 percent rating is not warranted at any time for service-connected PTSD.  

The Board has also considered the provisions under 38 C.F.R. § 3.321(b)(1), which govern the assignment of extra-schedular disability ratings.  However, in this case, the Board finds that the record does not show that the Veteran's psychiatric disability is so exceptional or unusual as to warrant the assignment of a disability rating higher than the percentages assigned on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2015).

The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extra-schedular referral is required.  Id.  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extra-schedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

In this case, the Veteran's disability picture is not so unusual or exceptional in nature as to render the schedular evaluations assigned for his service-connected disability inadequate.  The Veteran's service-connected PTSD is evaluated as a psychiatric disability using the General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130.  As mentioned, the symptoms listed in 38 C.F.R. § 4.130 are not intended to constitute an exhaustive list, but rather to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating. Mauerhan, supra, 16 Vet. App. 436.  Essentially, the General Rating Formula contemplates all symptoms causing social or occupational impairment.  The Board finds that all of the Veteran's symptoms associated with the service-connected PTSD are contemplated by the Rating Schedule and as a result referral for extraschedular consideration is not warranted.  

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  The United States Court of Appeals for Veterans Claims (Court) in Yancy v. McDonald, 27 Vet. App. 484, 495 (2016), subsequently held that the Board is required to address whether referral for extraschedular consideration is warranted for a Veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities.  Neither scenario applies to the instant case.  









      (CONTINUED ON NEXT PAGE)
ORDER

Entitlement to an initial disability rating of 50 percent, but no higher, for an acquired psychiatric disability, initially characterized as depressive disorder with alcohol abuse in remission is granted, subject to controlling regulations governing the payment of monetary awards.

On and after December 21, 2015, a disability rating in excess of 70 percent for an acquired psychiatric disorder recharacterized as PTSD is denied.


REMAND

As noted in the Introduction, the Board finds that the issue of a TDIU has been raised by the record.  A request for a TDIU, reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability which is part of a pending claim for increased compensation benefits.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  Here, in a May 2016 statement, the Veteran indicated a belief he deserves a 100 percent disability rating based on the impairment caused by his service-connected disabilities.   A total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  Consideration may be given to the veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his or her age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2015).
Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities provided that if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  

Here, throughout the appeal period, the Veteran has met the percentage requirements for entitlement to a TDIU based on service- connection for a psychiatric disorder, inguinal hernia and burn scars of the left upper extremity.  His combined rating was 80 percent prior to December 21, 2015, and 90 percent thereafter.

The evidence is unclear as to whether the Veteran's service-connected disabilities alone render him unable to secure or maintain substantially gainful employment.  As such, on remand, the RO should undertake any development necessary to adjudicate a claim for entitlement to a TDIU.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Send a letter to the Veteran that informs him of the evidentiary requirements for establishing entitlement to a TDIU and his and VA's respective duties in obtaining evidence.  Include with the letter a copy of VA Form 21-8940 (Veterans Application for Increased Compensation Based on Unemployability) and instruct the Veteran to complete the form and return it to the RO.

2.  Conduct any development deemed necessary for the adjudication of the TDIU claim, to include that required to assess the functional impairment caused by the combination of the Veteran's service-connected PTSD, inguinal hernia, and burn scars of the left upper extremities, and whether those disabilities preclude the Veteran from gaining and maintaining substantially gainful employment without regard to nonservice-connected disabilities or his age.

3.  Then, adjudicate the TDIU claim, if a TDIU is denied, furnish the Veteran and his representative with a supplemental statement of the case and provide the Veteran with an opportunity to respond in accordance with applicable statutes and regulations.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


